DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Authorization for this examiner’s amendment was given in an interview with Michael L. Jespersen (313-234-7144) on 11-29-2021.
The inorganic felt material of Claim 2 1, wherein the at least one Group IIA material is present in a concentration of 2 mol% to 15 mol%                                                       Election/Restrictions
Claims 12, 16-18, 20, 23-26 are allowable. Claims 1, 3 & 11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups, as set forth in the Office action mailed on 7-17-2019, is hereby withdrawn and the claims 1, 3 & 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170                                                             Allowable Subject Matter
Claims 1, 3, 11-12, 16-18, 20 & 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3, 11-12, 16-18, 20 & 23-26, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Hamling {US-3,736,160, hereinafter Hamling) as instantly claimed is that while the prior art of Hamling teaches a composites comprising fibrous zirconia in a matrix of zirconia are prepared by subjecting fibrous zirconia impregnated with a mixture of a liquid containing a zirconium compound and a refractory powder to a temperature sufficient to insure conversion of substantially all of the zirconium compound to zirconia. However, Hamling does not show sintering the plurality of zirconia felt layers at a temperature in the range of 1500°C to 1625°C to form the inorganic felt material nor does Hamling show sintering the plurality of zirconia felt layers at a temperature in the range of 1500°( to 162.5°C to form the inorganic felt material, Additionally,. Hamling does not show cubic zirconia stabilized by at least one Group IIA material such that the at least one Group IIA material comprises calcium, present at a concentration of no greater than 5 mol. 9, and magnesium, present at a concentration of no greater than 10 mol. %, as claimed by the instant application. In addition, Hamling is silent on utilizing a concentrations of yttrium, calcium, and magnesium in the inorganic felt material that would satisfy equations (1), (2), and (3).

                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715